DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-5-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20180181817 (Yan et al.) in view of US Patent Application Publication No. 20180260636 (Zou et al.) and Chinese Patent Application Publication No. CN107330380 (Song).
	Regarding claim 1, Yan et al. discloses: “a method for obtaining lane line data of a road, the method comprising: obtaining and dividing, by a device comprising a memory storing ([0041]: “a vehicular lane line data processing method, apparatus, storage medium, and device, which acquire original images of a target road section and positioning data of the original images; calculate, using a deep neural network model”) of a road into at least one segment” ([0075]: “performing region segmentation on the original images based on the gray values of the pixels to determine a vehicular lane line region where the range of the outline of the candidate vehicular lane line is located; and performing region segmentation on the original RGB image based on pixel intensity values, to find out the vehicular lane line region”).
	However, Van et al. does not clearly disclose the remaining limitations of the claims.  To that end, Zou et al. discloses: “processing, by the device, each segment to obtain a two-dimensional grayscale image of each segment (FIG. 1: 101, 102; [0026]: “At 101 is obtained a 3D point cloud collected by an unmanned vehicle during travel”; [0027]: “At 102, the obtained 3D point cloud is projected on a 2-dimensional grid to respectively obtain feature information of each grid”); extracting, by the device ([0043]: During actual detection, after the 3D point cloud is obtained each time, and the 3D point cloud is projected on the 2-dimensional grid to respectively obtain the feature information of each grid”) using a pre-trained deep neural network model” ([0039]: “The prediction model may be obtained through pre-training. Preferably, the prediction model may be a convolutional neural network model”; ([0043]: “the feature information of all grids may be input together into the convolutional neural network model to respectively obtain the obstacle prediction parameters of each grid”). 
	However, the combination of Van et al. and Zou et al. does not clearly disclose the remaining limitations of the claim.  To that end, Song discloses: “a lane line area (Pg. 2, lines 57-58: “step S3, performing lane line communication area extraction on the binarized image to generate a lane line communication area”) and a lane line attribute in each two-(Pg. 2, lines 46-52: “FIG. 1 is a flow chart of a method for automatically extracting and identifying a lane line”; “step S1, inputting an image, and preprocessing the input image; and Step S2, performing image binarization processing on the preprocessed input image based on the color space and the gray space, and fusing to generate a binarized image”), to obtain a lane line area image of each segment (Pg. 2, lines 9-10: “Further, the lane line communication area in the step S3 comprises a solid line lane line communication area and a broken line lane line communication area”); and splicing, by the device (Pg. 2, lines 51-52: “step S2, performing image binarization processing on the preprocessed input image based on the color space and the grayspace, and fusing to generate a binarized image”; Pg. 2, lines 55-56: “binarized image is generated by fusing”), each lane line area image based on corresponding road-image data and the lane line attribute, to obtain lane line data of the road”  (Pg. 2, lines 13-16: “Step S32, performing filtering on the basis of the geometric features of the lane lines, and performing solid-line lane line communication area extraction to generate a real lane line communication area; Step S33, performing dashed lane line communication area extraction based on template and shape matching, and generating a broken line lane line communication area”).
	With respect to claim 8, Yan et al. discloses: “a device for obtaining lane line data of a road (ABSTRACT: “ By means of the vehicular lane line data processing method, apparatus, storage medium, and device provided by the embodiments of the present disclosure, the vehicular lane line data can be efficiently and precisely determined”), the device comprising: a memory storing instructions; and a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the device to ([0113]: “The above mentioned method according to the present disclosure may be implemented in hardware or firmware, or implemented as software or computer codes that can be stored in a recording medium (such as CD ROM, RAM, floppy disk, hard disk, or magneto-optical disc), or implemented as computer codes which are initially stored in a remote recording medium or a non-transitory machine readable medium and then downloaded through a network and stored in a local recording medium. Thereby, the method described herein may be processed by such software stored in a record medium using a computer, a dedicated processor”): obtain and dividing road-image data  ([0041]: “a vehicular lane line data processing method, apparatus, storage medium, and device, which acquire original images of a target road section and positioning data of the original images; calculate, using a deep neural network model”) of a road into at least one segment” ([0075]: “performing region segmentation on the original images based on the gray values of the pixels to determine a vehicular lane line region where the range of the outline of the candidate vehicular lane line is located; and performing region segmentation on the original RGB image based on pixel intensity values, to find out the vehicular lane line region”).
	In addition, Zou et al. disclose: “process each segment to obtain a two-dimensional grayscale image of each segment (FIG. 1: 101, 102; [0026]: “At 101 is obtained a 3D point cloud collected by an unmanned vehicle during travel”; [0027]: “At 102, the obtained 3D point cloud is projected on a 2-dimensional grid to respectively obtain feature information of each grid”); extracting, by the device ([0043]: During actual detection, after the 3D point cloud is obtained each time, and the 3D point cloud is projected on the 2-dimensional grid to respectively obtain the feature information of each grid”), extract ([0043]: During actual detection, after the 3D point cloud is obtained each time, and the 3D point cloud is projected on the 2-dimensional grid to respectively obtain the feature information of each grid”), using a pre-trained deep neural network model” ([0039]: “The prediction model may be obtained through pre-training. Preferably, the prediction model may be a convolutional neural network model”; ([0043]: “the feature information of all grids may be input together into the convolutional neural network model to respectively obtain the obstacle prediction parameters of each grid”). 
	Further, Song discloses: “a lane line area (Pg. 2, lines 57-58: “step S3, performing lane line communication area extraction on the binarized image to generate a lane line communication area”) and a lane line attribute in each two-dimensional grayscale image (Pg. 2, lines 46-52: “FIG. 1 is a flow chart of a method for automatically extracting and identifying a lane line”; “step S1, inputting an image, and preprocessing the input image; and Step S2, performing image binarization processing on the preprocessed input image based on the color space and the gray space, and fusing to generate a binarized image”), to obtain a lane line area image of each segment (Pg. 2, lines 9-10: “Further, the lane line communication area in the step S3 comprises a solid line lane line communication area and a broken line lane line communication area”), and splice (Pg. 2, lines 51-52: “step S2, performing image binarization processing on the preprocessed input image based on the color space and the grayspace, and fusing to generate a binarized image”; Pg. 2, lines 55-56: “binarized image is generated by fusing”) each lane line area image based on corresponding road-image data and the lane line attribute, to obtain lane line data of the road” (Pg. 2, lines 13-16: “Step S32, performing filtering on the basis of the geometric features of the lane lines, and performing solid-line lane line communication area extraction to generate a real lane line communication area; Step S33, performing dashed lane line communication area extraction based on template and shape matching, and generating a broken line lane line communication area”).
	Regarding claim 15, Yan et al. discloses: “a non-transitory computer readable storage medium storing computer readable instructions, wherein, the computer readable instructions, when executed by a processor, are configured to cause the processor to perform ([0113]: “The above mentioned method according to the present disclosure may be implemented in hardware or firmware, or implemented as software or computer codes that can be stored in a recording medium (such as CD ROM, RAM, floppy disk, hard disk, or magneto-optical disc), or implemented as computer codes which are initially stored in a remote recording medium or a non-transitory machine readable medium and then downloaded through a network and stored in a local recording medium. Thereby, the method described herein may be processed by such software stored in a record medium using a computer, a dedicated processor”): obtaining and dividing road-image data ([0041]: “a vehicular lane line data processing method, apparatus, storage medium, and device, which acquire original images of a target road section and positioning data of the original images; calculate, using a deep neural network model”) of a road into at least one segment” ([0075]: “performing region segmentation on the original images based on the gray values of the pixels to determine a vehicular lane line region where the range of the outline of the candidate vehicular lane line is located; and performing region segmentation on the original RGB image based on pixel intensity values, to find out the vehicular lane line region”). 
	In addition, Zou et al. processing each segment to obtain a two-dimensional grayscale image of each segment (FIG. 1: 101, 102; [0026]: “At 101 is obtained a 3D point cloud collected by an unmanned vehicle during travel”; [0027]: “At 102, the obtained 3D point cloud is projected on a 2-dimensional grid to respectively obtain feature information of each grid”); extracting, by the device ([0043]: During actual detection, after the 3D point cloud is obtained each time, and the 3D point cloud is projected on the 2-dimensional grid to respectively obtain the feature information of each grid”); extracting ([0043]: During actual detection, after the 3D point cloud is obtained each time, and the 3D point cloud is projected on the 2-dimensional grid to respectively obtain the feature information of each grid”), using a pre-trained deep neural network model” ([0039]: “The prediction model may be obtained through pre-training. Preferably, the prediction model may be a convolutional neural network model”; ([0043]: “the feature information of all grids may be input together into the convolutional neural network model to respectively obtain the obstacle prediction parameters of each grid”). 
	Further, Song discloses: “a lane line area (Pg. 2, lines 57-58: “step S3, performing lane line communication area extraction on the binarized image to generate a lane line communication area”) and a lane line attribute in each two-dimensional grayscale image (Pg. 2, lines 46-52: “FIG. 1 is a flow chart of a method for automatically extracting and identifying a lane line”; “step S1, inputting an image, and preprocessing the input image; and Step S2, performing image binarization processing on the preprocessed input image based on the color space and the gray space, and fusing to generate a binarized image”), to obtain a lane line area image of each segment (Pg. 2, lines 9-10: “Further, the lane line communication area in the step S3 comprises a solid line lane line communication area and a broken line lane line communication area”); and splicing (Pg. 2, lines 51-52: “step S2, performing image binarization processing on the preprocessed input image based on the color space and the grayspace, and fusing to generate a binarized image”; Pg. 2, lines 55-56: “binarized image is generated by fusing”) each lane line area image based on corresponding road-image data and the lane line attribute, to obtain lane line data of the road” (Pg. 2, lines 13-16: “Step S32, performing filtering on the basis of the geometric features of the lane lines, and performing solid-line lane line communication area extraction to generate a real lane line communication area; Step S33, performing dashed lane line communication area extraction based on template and shape matching, and generating a broken line lane line communication area”).
	With respect to claims 2, 9 and 16, Yan et al. discloses: “splicing, by the device, each lane line key point image according to the three-dimensional coordinate information of each key point and the lane line attribute, to obtain the lane line data of the road” ([0090]: “splicing the vehicular lane lines respectively determined from the at least two original images based on the vehicular lane line confidence, the attribute information of the vehicular lane lines”).
	In addition, Zou et al. disclose: “obtaining, by the device, three-dimensional coordinate information corresponding to the at least one key point according to a spatial mapping relationship between the two-dimensional grayscale image and the road-image data” (FIG. 1: 101, 102; [0026]: “At 101 is obtained a 3D point cloud collected by an unmanned vehicle during travel”; [0027]: “At 102, the obtained 3D point cloud is projected on a 2-dimensional grid to respectively obtain feature information of each grid”).
	Further, Song discloses: “performing, by the device, sampling to obtain at least one key point of the lane line area in the lane line area image, to obtain a lane line key point image of the lane line area image (Pg. 2, lines 9-10: “Further, the lane line communication area in the step S3 comprises a solid line lane line communication area and a broken line lane line communication area”); the splicing (Pg. 2, lines 51-52: “step S2, performing image binarization processing on the preprocessed input image based on the color space and the grayspace, and fusing to generate a binarized image”; Pg. 2, lines 55-56: “binarized image is generated by fusing”) each lane line area image based on the corresponding road-image data and the lane line attribute, to obtain the lane line data of the road” (Pg. 2, lines 13-16: “Step S32, performing filtering on the basis of the geometric features of the lane lines, and performing solid-line lane line communication area extraction to generate a real lane line communication area; Step S33, performing dashed lane line communication area extraction based on template and shape matching, and generating a broken line lane line communication area”). 
	Regarding claims 5, 12 and 19, Zou et al. discloses: “performing, by the device, orthographic projection on each segment to obtain a two- dimensional image corresponding to each segment” (FIG. 1: 101, 102; [0026]: “At 101 is obtained a 3D point cloud collected by an unmanned vehicle during travel”; [0027]: “At 102, the obtained 3D point cloud is projected on a 2-dimensional grid to respectively obtain feature information of each grid”).
	In addition, Song discloses: “performing, by the device, gray processing on each two-dimensional image, to obtain a corresponding two-dimensional grayscale image” (Pg. 2, lines 46-52: “FIG. 1 is a flow chart of a method for automatically extracting and identifying a lane line”; “step S1, inputting an image, and preprocessing the input image; and Step S2, performing image binarization processing on the preprocessed input image based on the color space and the gray space, and fusing to generate a binarized image”).

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. in view of Zou et al., Song and US Patent Application Publication No. 20190035101 (Kwant et al).
	Claims 3, 10 and 17 are dependent upon claim 2, 9 and 16, respectively.  As discussed above, claims 2, 9 and 16 are disclosed by the combination of Yan et al., Zou et al. and Song. Thus, those limitations of claims 2, 9 and 16 that are recited in claims 3, 10 and 17, respectively, are also disclosed by the combination of  Yan et al., Zou et al. and Song. 
	In addition, as discussed in claims 2, 9 and 16, above, Song further disclose: “performing, by the device, sampling to obtain a key point of a lane line in each lane line image, to obtain the lane line key point image of the lane line image” (Pg. 2, lines 9-10: “Further, the lane line communication area in the step S3 comprises a solid line lane line communication area and a broken line lane line communication area”).
	However, the combination of Yan et al., Zou et al. and Song does not clearly disclose the remaining limitations of the claims.  To that end regarding claims 3, 10 and 17, Kwant et al. discloses: “processing, by the device for each lane line area image, the lane line area into a single-pixel lane line ([0034]: “a pixel-based segmentation of an image of a road can show every pixel that corresponds to a lane line”), to obtain a lane line image corresponding to  ([0049]: “For example, the CNN 107 can be trained to recognize or classify pixels that correspond to the start of an object contour or lane line in input images, and then encode the detected start locations”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Yan et al., Zou et al. and Song with the invention of Kwant et al. in order to provide pixels that correspond to a lane line (e.g., see Kwant et al. @ [0034]).	
	Claims 4, 11 and 18 are dependent upon claims 3, 10 and 17, respectively.  As discussed above, claims 3, 10 and 117 are disclosed by the combination of Yan et al., Zou et al., Song and Kwant et al. Thus, those limitations of claims 3, 10 and 17 that are recited in claims 4, 11 and 18, respectively, are also disclosed by the combination of  Yan et al., Zou et al., Song and Kwant et al. 
	In addition, With respect to claims 4, 11 and 18, Yan et al. further discloses: “before the splicing each lane line key point image according to the three-dimensional coordinate information of each key point and the lane line attribute, to obtain the lane line data of the road” ([0090]: “splicing the vehicular lane lines respectively determined from the at least two original images based on the vehicular lane line confidence, the attribute information of the vehicular lane lines”). 
	Further, Song discloses: “the method further comprises: filtering out, by the device, a noise lane line in the lane line key point image according to a lane line spacing and a lane line length in the lane line key point image” (Pg. 2, lines 13-16: “Step S32, performing filtering on the basis of the geometric features of the lane lines, and performing solid-line lane line communication area extraction to generate a real lane line communication area; Step S33, performing dashed lane line communication area extraction based on template and shape matching, and generating a broken line lane line communication area”).
	
s 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. in view of Zou et al., Song and Chinese Patent Application Publication No. CN105448184 (Li).
	Claims 6, 13 and 20 are dependent upon claims 5, 12 and 19, respectively.  As discussed above, claims 5, 12 and 19 are dependent upon the combination of Yan et al., Zou et al. and Song. Thus, those limitations of claims 6, 13 and 20 that are recited in claims 5, 12 and 19, respectively are also disclosed by the combination of Yan et al., Zou et al. and Song. 	However, the combination of Yan et al., Zou et al. and Song does not clearly disclose the remaining limitations of the claims.  To that end, Li discloses: “performing, by the device, coordinate conversion on the road-image data according to a movement track direction of a map collector for collecting the road-image data” ([Claim 6]: “coordinate conversion unit, used for according to the track set of geographic coordinates, the point cloud relative coordinate set into road side geographical coordinate set, wherein the coordinate conversion unit is specifically used for orderly obtaining a motion track point and corresponding to the motion locus points of the point cloud subset corresponding to the coordinate; in the movement track point as the coordinate origin, construct a through the movement track point and straight line vertical to the motion direction of the motion locus points”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the 
the combination of Yan et al., Zou et al. and Song with the invention of Li in order to provide a coordinate conversion an movement track (e.g., see Li @ [Clam 6]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. in view of Zou et al., Song, Li and Kwant et al.
	Claims 7 and 14 are dependent upon claims 6 and 13, respectively.  As discussed above, claims 6 and 13 are disclosed by the combination of Yan et al., Zou et al. and Song Li.  Thus, those limitations of claims 7 and 14 recited in claims 6 and 13, respectively, are also disclosed by the combination of Yan et al., Zou et al., Song and Li.  
	However, the combination of Yan et al., Zou et al., Song and Li.   does not clearly disclose the remaining limitations of the claims.  To that end regarding claims 7 and 14, Kwant et al. discloses: “breaking, by the device, the spliced lane line data into at least one divided interval according to a quantity of lane lines ([0045]: “Each neuron or node can make its respective prediction (e.g., detection of a lane line) independently for each individual grid cell”) and a starting location and an ending location of each lane line” ([0045]: “For example, as part of making each prediction, each neuron processes the portion of the image data falling within the boundary of its grid cell to extract high-level features of the detected lane (e.g., slope, location, start location, end location, lane feature type, etc.)”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Yan et al., Zou et al., Song and Li. with the invention of Kwant et al. in order to provide starting and ending locations of lane lines (e.g., see Kwant et al. @ [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                                     3/10/2022
Primary Examiner                                AU2644